Item 77(C) Matters Submitted to a Vote of Security Holders At a special meeting of shareholders, held on January 22, 2010, shares were voted as follows on the proposal presented to shareholders: To approve an Agreement and Plan of Reorganization under which the Lou Holland Growth Fund, a series of The Lou Holland Trust, would assign all of its assets and liabilities to the Lou Holland Growth Fund (“FF Lou Holland Fund”), a series of Forum Funds, in exchange for shares of the FF Lou Holland Fund in a tax-free reorganization. ForAgainstAbstain 2,412,59383,688 80,865
